BOND, J.
(concurring) — The facts in this case disclose that the claim preferred against the estate by Mrs. Leathe, the administratrix, was one asserted in her individual right. On the trial the probate court held she was not entitled to recover anything. From that adverse judgment she, as any other litigant, was entitled to take an appeal upon the execution of a proper bond which, in this case as the judgment was only a' denial of any right to recover on her part, would have been only for costs incurrable in the further prosecution of the suit. The probate judge refused to allow her an appeal unless .she would give a bond in the specific sum of two hundred thousand dollars. That was *398clearly error and an unjudicial, if not a grossly arbitrary and oppressive exercise of Ms discretion. She should have been allowed an appeal upon the execution of a proper cost bond with sufficient sureties thereon. In her application, however, for mandamus in the circuit court, she predicated her right to appeal solely on the . theory that she was entitled to do so without giving any bond. She did not apply for the writ of mandamus because of the refusal of an appeal in the probate court after an offer on her part to execute a bond sufficient to cover the costs of such appeal. On account of her failure to base her application for mandamus on the proper grounds and upon proper action on her part, I concur in the result, only, of the learned majority opinion.
Walker, Jconcurs in these views.